FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILBER ARNULFO BONILLA-                          No. 10-73832
FLORES,
                                                 Agency No. A097-827-469
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Wilber Arnulfo Bonilla-Flores, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We review de novo questions of law. Barron v.

Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the BIA’s finding that Bonilla-Flores failed to

establish past mistreatment or a fear of future mistreatment on account of a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(“to demonstrate that a protected ground was ‘at least once central reason’ for

persecution, an applicant must prove that such ground was a cause of the

persecutors’ acts”); see also Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th

Cir. 2001) (personal dispute is not a ground for asylum unless connected to a

protected ground). We lack jurisdiction to review Bonilla-Flores’ contentions

regarding his perceived sexual orientation because he failed to exhaust them before

the BIA. See Barron, 358 F.3d at 677-78. Thus, we deny Bonilla-Flores’ petition

as to his asylum and withholding of removal claims. See Zetino v. Holder, 622

F.3d 1007, 1015-16 (9th Cir. 2010).

      Finally, we reject Bonilla-Flores’ contention that the BIA erred in finding

his CAT claim waived for failure to present any factual or legal argument on


                                          2                                     10-73832
appeal to the Board. We lack jurisdiction over Bonilla-Flores’ contention that the

IJ erred in failing to consider the merits of his CAT claim because he did not raise

this contention before the BIA. See Barron, 358 F.3d at 677-78.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    10-73832